DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 10/25/22, 7/6/22, 5/27/22 and 10/20/21 is being considered by the examiner.

Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 
The following title is suggested: “COMMUNICATION APPARATUS FOR SETTING A DIRECTION OF A TRANSMISSION/RECEPTION BEAM”

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.



Claims 1-9 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

In claim 1, “a flying object corresponding to a mobile terminal” is unclear. It is unclear if the flying object is the mobile terminal, contains the mobile terminal with in it, or is simply associated with the terminal. The examiner will interpret the claim as best understood.
In claim 1, “sets a direction of a transmission/reception beam for communicating with the first base station”. It is unclear if the direction is being set for the beam within itself to the base station or the beam from the base station to communicate with itself. The claim simply states “for communicating” and communication can be either or both of two directions. The examiner will interpret the claim as best understood.
Claims 2-4 are dependent and likewise rejected.
In claim 5, “a flying object corresponding to a mobile station” is unclear. It is unclear if the flying object is the mobile station, contains the mobile station with in it, or is simply associated with the station. The examiner will interpret the claim as best understood.
In claim 5, “sets transmission power for the communication”. It is unclear if the direction is being set for the beam within itself to the base station or the beam from the base station to communicate with itself. The claim simply states “for communicating” and communication can be either or both of two directions. The examiner will interpret the claim as best understood.
In claim 7, “at least one of the first base station, the mobile terminal, and the second base station corresponds to a flying object”. It is unclear if the language is limiting one of the 3 to be a flying object, or simply has an association to a separate flying object. The examiner will interpret the claim as best understood.
In claim 8, “sets a direction of a transmission/reception beam for communicating with the first base station”. It is unclear if the direction is being set for the beam within itself to the base station or the beam from the base station to communicate with itself. The claim simply states “for communicating” and communication can be either or both of two directions. The examiner will interpret the claim as best understood.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 3, 7, 8 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Jalali (Pub No: 2015/0236778).

As to claim 1, Jalali teaches a communication apparatus (Jalali, Fig 1, a system of devices) comprising: 	a first base station (Jalali, [0086], a mobile “platform” acts as a base (station)); and 
a flying object corresponding to a mobile terminal that communicates with the first base station (Jalali, [0086], a drone is a flying object and terminal that communicates with the mobile platform (its base station), wherein the mobile terminal sets a direction of a transmission/reception beam for communicating with the first base station to a direction which is shifted by a tilt angle from a direction toward the first base station (Jalali, [0088], the drone sends pilot signals and measurements (settings) that configure a direction of a beam (adjusted by and angle in a direction). The beam is the beam for communication between the drone and platform) .

As to claim 3, Jalali teaches wherein the tilt angle is set based on altitude of the flying object (Jalali, [0088][0089], the settings and beam angle position is set based on the orientation and altitude [0056]).


As to claim 7, Jalali teaches a communication apparatus comprising (Jalali, Fig 1, a system of devices):
 a first base station(Jalali, [0086], a mobile “platform” acts as a base (station)); 
a mobile terminal to communicate with the first base station in a cell to which the first base station belongs (Jalali, [0086], a drone is a flying object and terminal that communicates with the mobile platform (its base station); and a second base station belonging to a cell different from the cell to which the first base station belongs (Jalali, [0096], another cellular base station), wherein at least one of the first base station, the mobile terminal, and the second base station corresponds to a flying object (Jalali, [0096], the drone, mobile platform and cellular basestation/access point are all in communication with one another (correspond to one another)), and the mobile terminal performs a handover from the first base station to the second base station based on at least a distance from the first base station and a distance from the second base station (Jalali, [0096-97], the handoff is performed based on the distance of pilot signals).

As to claim 8, Jalali teaches a communication apparatus comprising (Jalali, Fig 1, a system of devices): 
a first base station(Jalali, [0086], a mobile “platform” acts as a base (station)); and 
a mobile terminal whose vertical direction is prescribed (Jalali, [0056], the positioning based on GPS, radar, beacons (prescribed)) and to communicate with the first base station (Jalali, [0086], a drone is a flying object and terminal that communicates with the mobile platform (its base station), wherein the mobile terminal sets a direction of a transmission/reception beam for communicating with the first base station to a direction shifted from a direction toward the first base station by a tilt angle (Jalali, [0088], the drone sends pilot signals and measurements (settings) that configure a direction of a beam (adjusted by and angle in a direction). The beam is the beam for communication between the drone and platform) .
 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Jalali, and further in view of Ostman et al (Pub No: 2008/0039128).

As to claim 5, Jalali teaches a communication apparatus (Jalali, Fig 1, a system of devices) comprising: a first base station (Jalali, [0086], a mobile “platform” acts as a base (station)); and a flying object corresponding to a mobile station that communicates with the first base station (Jalali, [0086], a drone is a flying object and terminal that communicates with the mobile platform (its base station), wherein, in communication with the first base station, the mobile terminal sets transmission power for the communication (Jalali, [0042][0108], the system controls the transmission power).
Jalali does not explicitly teach set the transmission power larger when the response time of the first base station is longer.
However, Ostman teaches set the transmission power larger when the response time of the first base station is longer. (Ostman, [0016], adjusting the transmission power based on a longer response time in a communication).
It would have been obvious to one of ordinary skill in the art at the time of filing to combine the teachings of Jalali and Ostman to adjust transmission power based on response time because it would reduce the response time creating a more efficient communication (Ostman, [0016]).

Allowable Subject Matter
Claims 2, 4, 6, 9 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims and to overcome any 112(b) rejections.


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Axmon et al (Pub No: 2019/0260462) Figure 1-3.
Hyslop (Pub No: 2014/0266896) Fig 1 [0013]-[0030]

Any inquiry concerning this communication or earlier communications from the examiner should be directed to AFSHAWN M TOWFIGHI whose telephone number is (571)270-7296. The examiner can normally be reached M-F 8:00 AM -5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ian N Moore can be reached on 571-272-3085. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/AFSHAWN M TOWFIGHI/Primary Examiner, Art Unit 2469